DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 14, the claims have been amended in several places in such a manner that renders it unclear what is contemplated by “heater electric power.” More specifically, in some cases the claims recite “heater electric power” as an element that is being acted on, such as in claim 1: “configured to output heater electric power” (emphasis added) which suggests that “power” is being used in the traditional sense of a from the heater electric power through the second circuit,” (emphasis added) which suggests that “power” is being used in the sense of a source of power, e.g. a generator. Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2003/0073987) in view of Yasunaga (US 2014/0148797), Eder (US 2008/0172052) and Yates (US 2015/0272657).
Regarding claims 1, 2, 7-9, 10, 13 and 14, Sakurai discloses a treatment system with a treatment tool having a heater (5, fig. 1) and bipolar electrodes (71, 72) to grip tissue (between jaws 31, 32), and an energy source apparatus for controlling energy to the heater and electrodes (9, figs. 2, 5), where whatever element drives the control functions can be considered a “processor.” The high-frequency current follows the heater power (fig. 6), where the treatment target is continuously modified by the application of heat until an endpoint is reached. The processor causes the heater to reach a target temperature (“reach to a set target value” [0119]). It is debatable whether, within the breadth of the claim language, the processor maintains the temperature at 
Regarding claims 3, 5, 11 and 12, the system of Sakurai-Yasunaga-Eder-Yates does not specifically disclose a relationship between the parameter and the threshold value. However, Applicant has not disclosed that the claimed relationships produces unexpected results, which seems unlikely considering that the claims recites a mutually exclusive relationship. Further, the level of ordinary skill in the electrosurgical forceps device is high (as illustrated by the cited references), where controlling the procedure based on parameters relevant to the procedure in question is well within the level of skill in the art. Finally, it is well established that the particular medical treatment being performed on a particular person may require a wide range of different treatment and/or measured variables. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to choose any desired relationship between the parameter and the threshold, including a smaller or larger relationship, which would produce the predictable result of treating tissue in a desired manner.
Regarding claims 15 and 16, the system of Sakurai-Yasunaga-Eder-Yates performs the recited method. 

Claims 1-6, 8-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2003/0073987) in view of Yasunaga (US 2014/0148797), Eder (US 2008/0172052) and Yates (US 2015/0272657).
Regarding claims 1, 2, 9 and 10, Sakurai discloses a treatment system with a treatment tool having a heater (5, fig. 1) and bipolar electrodes (71, 72) to grip tissue (between jaws 31, 32), and an energy source apparatus for controlling energy to the heater and electrodes (9, figs. 2, 5), where whatever element drives the control functions can be considered a “processor.” The high-frequency current follows the heater power (fig. 6), where the treatment target is continuously modified by the application of heat until an endpoint is reached. The processor causes the heater to reach a target temperature (“reach to a set target value” [0119]). It is debatable whether, within the breadth of the claim language, the processor maintains the temperature at the target value. Sakurai says that the target value is reached “for a short period of time” ([0119]) which could reasonably be interpreted to be the act of maintaining for that period of time since the claim does define how long the temperature is maintained. In a different section Sakurai notes that once the temperature reaches the target value the thermally mediated procedure is performed ([0120]), and it seems unlikely that the temperature is allowed to deviate from the target temperature during the procedure. 
However, in the interest of compact prosecution it is noted that devices which raise and maintain a heating element a given temperature are common in the art. Yasunaga, for example, discloses an electrosurgical forceps that more explicitly controls 
Regarding claims 3, 5, 11 and 12, the system of Sakurai-Yasunaga-Eder-Yates does not specifically disclose a relationship between the parameter and the threshold value. However, Applicant has not disclosed that the claimed relationships produces unexpected results, which seems unlikely considering that the claims recites a mutually exclusive relationship. Further, the level of ordinary skill in the electrosurgical forceps device is high (as illustrated by the cited references), where controlling the procedure based on parameters relevant to the procedure in question is well within the level of skill in the art. Finally, it is well established that the particular medical treatment being performed on a particular person may require a wide range of different treatment and/or measured variables. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to choose any desired relationship between the parameter and the threshold, including a smaller or larger relationship, which would produce the predictable result of treating tissue in a desired manner.
Regarding claims 4, 6, 8 and 14, the system of Sakurai-Yasunaga-Eder-Yates does not disclose the parameter is a rate of temperature increase or the values recited in claim 6. However, Applicant has not disclosed using any of these mutually exclusive parameters produces an unexpected result. Further, Eder specifically teaches that the threshold may be any number of parameter relevant to the treatment of tissue, including temperature and power ([0070]). This is understood to be a teaching of functional equivalence (MPEP 2144.06), such that any of these values could be substituted for the others for any reason, including that the simple substitution produces a predictable result. As noted above, Yates teaches the use of the rate of the value to calculate a threshold. Therefore, before the application was filed, it would have been obvious to allow the system of Sakurai-Yasunaga-Eder-Yates to use any commonly known 
Regarding claim 15, the system of Sakurai-Yasunaga-Eder-Yates performs the recited method. 

 Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
However, since the rejections are somewhat complicated, resulting from different interpretations of the prior art, the examiner offers additional remarks. 
The first rejection, of claims 1-3, 5 and 7-16, relies on the fact that the claims recite that the calculated parameter is “related to” (e.g. claim 1) and/or “based on” (e.g. claim 8) the temperature of the heater or the output of the heater electric power. This allows a rejection on the basis that even a value measured during or related to the high-frequency energy delivery is still “based on” and “related to” heater parameters where the energy types are applied simultaneously. It will be noted that this rejection does not include claims 4 and 6 which specifically recite actual heater values.
The second rejection, of claims 1-6, 8-12, 14 and 15, relies on the fact that the claim language does not require the threshold value to be an HF electric power parameter. This allows a rejection on the basis that even using a heater parameter as a 
Since these are mutually exclusive interpretations of the references (with respect to the dependent claims) new claims 17 and 19 contain allowable subject matter as they include both that the rate of heat increase of the heater is measured, and that that temperature is subsequently used to determine an impedance or output time threshold for the electrodes.

   Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As discussed above, the prior art does not show that a rate of a temperature increase of a heater is used to calculate either an impedance or output time threshold to stop or reduce output to bipolar electrodes in conjunction with the other limitations recited in claims 1 and 17, and claims 1 and 19. Claim 18 is indicated allowable by virtue of its dependence on claim 17.

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794